DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to a preliminary amendment filed on 10/10/19. Claims 1-20 are pending in the instant application. Claims 1, 11 and 19 are independent. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 10-12, 16 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Schulze et al. (US 20160210441 A1).
Regarding Claim 1: Schulze discloses a radiology viewer (Refer to para [030]; “FIG. 1 is a block diagram of a system for use in classifying structured contents.”) comprising: an electronic processor (Refer to para [091]; “users of the system 100 also include readers of the images who generate the reports for the clients. Eligible readers may include radiologists or other medical professionals. The readers can review the images using a processor/workstation local to the LAN based onsite server of the system 100.”) at least one display (Refer to para [066]; “The user systems 104-110 can be computer systems that include displays for displaying information to the users.”) at least one user input device (Refer to para [066]; “the computer systems include input devices, e.g., keyboards, for the users to provide input into the user systems. The computer systems may also include a touch screen through which the user inputs information to the computer systems.”) and a non-transitory storage medium (Refer to para [184]; “Embodiments of the subject matter and the functional operations described in this specification can be implemented in digital electronic circuitry, in tangibly-embodied computer software or firmware, in computer hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them. Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non transitory storage medium for execution by, or to control the operation of, data processing apparatus.”) storing: retrieval instructions readable and executable by the electronic processor to retrieve an index of prior radiology examinations from an electronic patient chart (Refer to para [124]; “The active templates can facilitate a user to build a comprehensive medical finding report based on information presented in the viewer. Using the template(s), a user can diagnose a medical state of a patient in connection with the patient's record shown in the viewer, or determining/classifying the data of the record relative to baseline/normal ranges based on prior knowledge/aggregated data.”) in which the prior radiology examinations are indexed by at least date (Refer to para [096]; “In this example, the worklist 300 shows three records 302, 304, 306 in the form 

Regarding Claim 11: Schulze discloses non-transitory storage medium storing (Refer to para [184]; “Embodiments of the subject matter and the functional operations described in this specification can be implemented in digital electronic circuitry, in tangibly-embodied computer software or firmware, in computer hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them.”) retrieval instructions readable and executable by an electronic processor to retrieve an index of prior radiology examinations from an electronic patient chart (Refer to para [124]; “The active templates can facilitate a user to build a comprehensive medical finding report based on information presented in the viewer. Using the template(s), a user can diagnose a medical state of a patient in connection with the patient's record shown in the viewer, or determining/classifying the data of the record relative to baseline/normal ranges based on prior knowledge/aggregated data.”) in which the prior radiology examinations are 

Regarding Claim 19: Schulze discloses radiology viewing method (Refer to para [028 and 030]; “These, and other features, aspects, and implementations, and combinations of them can be expressed as methods, methods for doing business, software products, systems, components, apparatus, methods, and in other ways. FIG. 1 is a block diagram of a system for use in classifying structured contents.”) comprising: retrieving an index of prior radiology examinations from an electronic patient chart (Refer to para [124]; “The active templates can facilitate a user to build a comprehensive medical finding report based on information presented in the viewer. Using the template(s), a user can diagnose a medical state of a patient in connection with the patient's record shown in the viewer, or determining/classifying the data of the record relative to baseline/normal ranges based on prior knowledge/aggregated data.”) in which the prior radiology examinations are indexed by at least date (Refer to para [096]; “In this example, the worklist 300 shows three records 302, 304, 306 in the form of a table. The table has multiple fields that differentiate and/or summarize certain aspects of the different records. For example, the fields include patient name 308, patient ID 310, accession no. 312, institution name 314, modality 316, body part 318, #SE (number of image series)/#I (number of total images in the study) 318, study date 322, received date 324, description 326, QA (quality assurance) status 328, and status 330.”)  imaging modality (Refer to para [097]; “The 

Regarding Claim 2: Schulze discloses the billable order codes for the prior radiology examinations stored at the order management system conform an International Classification of Diseases (ICD) system (Refer to para [102]; “the system 100 allows a user to show or hide any one or more fields so that the user can define his/her own worklists. The user can perform functions on any of the shown fields and/or filtered fields, which can include any attributes of the fields, including those derived from the active templates, e.g., the ICD codes. Field filtering is described further below.”).

Regarding Claim 3: Schulze discloses the billable order codes for the prior radiology examinations stored at the order management system conform with a billable order classification system, the non-transitory storage medium further stores a billable order classification system index associating medical terms with the billable order codes of the billable order classification system, and the features comprising or generated from the billable order codes for the prior radiology examinations include medical terms associated with the billable order codes retrieved from the billable order classification system index (Refer to para [105]; “Filtering can be performed on any field of the worklist 300, including those fields that are hidden or derived, and those fields that are automatically encoded by one or more active templates, e.g., the quality/conspicuity data encoded as attributes in the elements of the reports generated by the active templates, and the ICD-9/10 and CPT codes. By defining the fields of a worklist, including the hidden fields, and then filtering on these fields, including the derived fields, a user can generate a worklist based on his/her needs. For example, a 

Regarding Claim 7: Schulze discloses the organized index of the prior radiology examinations is organized into the groups by color coding the prior radiology examinations using colors corresponding to the groups (Refer to para [112]; “The bar 424 contains two numbers, one in front of a slash and one behind of the slash. The number in front of the slash shows the number of images available on the local hard drive of the user out of the total number in the series denoted by the thumbnail. The number behind the slash indicates the total number in the series represented in the corresponding thumbnail. The number in front of the slash increases from 0 during the downloading and when the downloading is completed, the number equals the number behind the slash, thus identifying when all the images in the series have been loaded to the local hard drive. In some implementations, the color of the bars 414, 416, 424 can turn green to indicate completion of the downloading.”).

Regarding Claim 8: Schulze discloses the organized index of the prior radiology examinations is organized into the groups by spatial segregation of the prior radiology examinations into display regions of the display corresponding to the groups (Refer to para [060]; “Object-oriented programming--a method of programming in which each object (for example, a group of cohesive lines of code) has its functions encapsulated wholly within the code. In some implementations, each element of the active template is encoded as an object which is assigned attributes that are related to 

Regarding Claim 10: Schulze discloses the viewer instructions are further readable and executable by the electronic processor to store persistence data representing the organization of the prior radiology examinations into the groups in a persistence store (Refer to para [121]; “the system 100 automatically associates values obtained from use of the tools, e.g., the measured value(s), with the active template(s) of the same study and/or a report generated from the active template(s). The automatic association can be triggered by activation of a tool itself, or by a tool's context sensitive use in the study. For example, the system 100 can insert the values into structured reports when the drag and drop tool 462 is used to drag and drop an image with a measurement or annotation into an active template in a template interface displayed simultaneously to the interface 402.”).

Regarding Claim 12: Schulze discloses the non-transitory storage medium further stores an ICD system index associating medical terms with the ICD order codes of the ICD system; and the features comprising or generated from the ICD order codes for the prior radiology examinations include medical terms associated with the ICD order codes retrieved from the ICD system index (Refer to para [105]; “Filtering can be performed on any field of the worklist 300, including those fields that are hidden or derived, and those fields that are automatically encoded by one or more active templates, e.g., the quality/conspicuity data encoded as attributes in the elements of the reports generated by the active templates, and the ICD-9/10 and CPT codes. By defining the fields of a worklist, including the hidden fields, and then filtering on these fields, including the derived fields, a user can generate a worklist based on his/her needs. For example, a worklist that includes only MRI brain studies greater than one hour old and received from a specific institution can be generated from a general worklist of the system 100 that includes much more information. The user can 

Regarding Claim 16: Schulze discloses the organized index of the prior radiology examinations is organized into the groups by color coding the prior radiology examinations using colors corresponding to the groups (Refer to para [112]; “The bar 424 contains two numbers, one in front of a slash and one behind of the slash. The number in front of the slash shows the number of images available on the local hard drive of the user out of the total number in the series denoted by the thumbnail. The number behind the slash indicates the total number in the series represented in the corresponding thumbnail. The number in front of the slash increases from 0 during the downloading and when the downloading is completed, the number equals the number behind the slash, thus identifying when all the images in the series have been loaded to the local hard drive. In some implementations, the color of the bars 414, 416, 424 can turn green to indicate completion of the downloading.”). 

Regarding Claim 20: Schulze discloses the billable order classification system is an International Classification of Diseases (ICD) system and the billable order codes are ICD order codes (Refer to para [102]; “the system 100 allows a user to show or hide any one or more fields so that the user can define his/her own worklists. The user can perform functions on any of the shown fields and/or filtered fields, which can include any attributes of the fields, including those derived from the active templates, e.g., the ICD codes. Field filtering is described further below.”).
Allowable Subject Matter
Claims 4-6, 9, 13-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Commonly Assigned:
US 20200294655 A1
US 20200176107 A1
US 20180286504 A1
US 20180233224 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665